446 F.2d 45
Clyde BEASLEY, Plaintiff-Appellant,v.WHELESS DRILLING COMPANY et al., Defendants-Appellees.
No. 30791.
United States Court of Appeals, Fifth Circuit.
May 28, 1971.
Rehearing Denied and Rehearing En Banc Denied July 2, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana; Lansing L. Mitchell, District Judge.
Sylvia Roberts, Baton Rouge, La., Francis M. Vining, Monticello, Miss., for plaintiff-appellant.
A. R. Christovich, Jr., Christovich & Kearney, New Orleans, La., for appellees, Wheless Drilling Company, Inc. and The Fidelity & Casualty Company of New York.
Before GOLDBERG, GODBOLD, and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966



1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.